     Case: 1:21-cv-00152-DRC Doc #: 1 Filed: 03/05/21 Page: 1 of 9 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

JAHLEN LANSING, on behalf of himself                )
and all others similarly situated,                  )
                                                    )   CASE NO.
                Plaintiff,                          )
                                                    )   JUDGE
        vs.                                         )
                                                    )   COLLECTIVE ACTION COMPLAINT
LITHKO CONTRACTING, LLC,                            )
                                                    )   JURY DEMAND ENDORSED
                Defendant.                          )   HEREON
                                                    )

        Plaintiff Jahlen Lansing (“Plaintiff”), individually, and on behalf of all others similarly

situated, by and through his attorneys, files this Complaint against Defendant Lithko

Contracting, LLC (“Defendant”) seeking unpaid wages, including overtime wages, and all other

available relief, under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

Plaintiff’s FLSA claims are asserted as a collective action pursuant to 29 U.S.C. § 216(b). Based

on personal knowledge of his own conduct and upon information and belief as to the conduct and

acts of others, Plaintiff alleges as follows:

                                                PARTIES

        1.      Plaintiff is an adult resident of Ohio. Plaintiff consents in writing to be a party to

this collective action pursuant to 29 U.S.C. § 216(b). A Consent to Join form signed by Plaintiff

is attached to this Complaint as Exhibit 1.

        2.      Plaintiff brings this action on behalf of himself and on behalf of the following

collective class of employees:

        All hourly employees employed by Defendant who traveled to jobsites in which
        an overnight stay was required but for whom such travel time was neither paid nor
        counted as hours worked by Defendant for any workweek in which such travel
        time resulted in hours worked in excess of 40 in the same workweek at any time
      Case: 1:21-cv-00152-DRC Doc #: 1 Filed: 03/05/21 Page: 2 of 9 PAGEID #: 2




          from three years prior to the filing of this Complaint through final disposition of
          this matter (“Collective Class Members”).

          3.     Plaintiff has been employed by Defendant as an hourly, non-exempt employee for

approximately the last three and one-half years.

          4.     At all relevant times, Defendant the Collective Class Members as hourly non-

exempt employees.

          5.     Plaintiff and the Collective Class Members regularly worked more than 40 hours

per workweek.

          6.     Plaintiff and the Collective Class Members are covered employees within the

meaning of the FLSA.

          7.     Defendant is a Delaware corporation registered in Ohio as a foreign limited

liability company. Defendant’s principal place of business is located at 2958 Crescentville Road,

West Chester, Ohio 45069. Defendant can be served by its registered agent, Corporation Service

Company, 50 West Broad Street, Suite 1330, Columbus, Ohio 43215.

          8.     Defendant is a full-service concrete contracting company with offices in multiple

states.

          9.     At all relevant times, Defendant was an “employer” within the meaning of the

FLSA, 29 U.S.C. § 203(d); an “enterprise” within the meaning of the FLSA, 29 U.S.C. § 203(r);

and an “enterprise engaged in commerce or in the production of goods for commerce” within the

meaning of the FLSA, 29 U.S.C. § 203(s)(1).

          10.    At all relevant times, Plaintiff and the Collective Class Members were

Defendant’s “employees” within the meaning of the FLSA, 29 U.S.C. § 203(e).




                                                   2
      Case: 1:21-cv-00152-DRC Doc #: 1 Filed: 03/05/21 Page: 3 of 9 PAGEID #: 3




                                   JURISDICTION AND VENUE

        11.        Plaintiff brings this action on behalf of himself and the Collective Class Members

pursuant to 29 U.S.C. § 216(b).

        12.        At all relevant times, Defendant had employees who have regularly sold, handled,

or otherwise worked on goods and/or materials that had been moved in or produced for

commerce.

        13.        At all relevant times, Defendant’s gross annual sales volume has been in excess of

$500,000.

        14.        Defendant is subject to personal jurisdiction in the State of Ohio because

Defendant’s principal place of business in Ohio.

        15.        Venue is proper in this Court because Defendant’s principal place of business in

located in this District.

                                     FACTUAL ALLEGATIONS

        16.        Defendant provides concrete construction services for commercial customers in

states throughout the country. Upon information and belief, Defendant maintains offices in at

least 12 states.

        17.        At all relevant times, Defendant employed Plaintiff and the Collective Class

Members to perform the manual tasks associated with its concrete construction projects.

        18.        At all relevant times, Plaintiff and Collective Class Members typically worked at

least forty (40) hours per workweek.

        19.        At all relevant times, Plaintiff and the Collective Class Members were required to

travel to remote jobsites during their normal work hours to work on Defendant’s construction




                                                    3
     Case: 1:21-cv-00152-DRC Doc #: 1 Filed: 03/05/21 Page: 4 of 9 PAGEID #: 4




projects in various states. These remote jobsites could be located hundreds of miles away from

Plaintiff’s and the Collective Class Members’ home communities.

        20.     Plaintiff and the Collective Members were required to stay overnight at these

remote jobsites. Defendant paid Plaintiff and the Collective Class Members a per diem to

reimburse them for their lodging expenses, but would not reimburse them for lodging on

weekends.

        21.     For example, Plaintiff, a resident of Ohio, worked in various locations, including

Indiana, Kentucky, and Tennessee. When assigned by Defendant to work in these locations,

Plaintiff would drive from his home community and stay overnight at these remote jobsites.

        22.     Defendant does not pay Plaintiff and the Collective Class Members for time spent

traveling to and from their home communities during normal work hours to these remote jobsites

in which an overnight stay was required. This policy and practice violates the FLSA.

        23.     In addition, Defendant did not count the time Plaintiff and the Collective Class

Members spent traveling to and from their home communities during normal work hours to these

remote jobsites in which an overnight stay was required as hours worked for purposes of

determining overtime eligibility. This policy and practice violates the FLSA.

        24.     The identity of all employees similarly situated to Plaintiff is unknown at this

time but is known to Defendant and is contained in Defendant’s records.

        25.     At all material times, Defendant willfully deprived Plaintiff and the Collective

Class Members of proper wages, including overtime wages.

        26.     Defendant knew that Plaintiff and the Collective Class Members were working

overtime hours and hours for which they were not compensated at an overtime rate when they

traveled to jobsites.



                                                4
     Case: 1:21-cv-00152-DRC Doc #: 1 Filed: 03/05/21 Page: 5 of 9 PAGEID #: 5




       27.     The exact amount of compensation, including overtime compensation that

Defendant has failed to pay Plaintiff and the Collective Class Members, is unknown at this time.

       28.     The FLSA requires employers to make, keep, and preserve records of the wages,

hours, and other conditions and practices of employment, and to preserve such records.

       29.     Defendant did not make, keep or preserve accurate records of the hours worked

by Plaintiff and similarly situated individuals; and to the extent records were not lawfully kept,

Plaintiff and those similarly situated are entitled to make reasonable estimates of hours worked.

       30.     Defendant’s unlawful conduct has been widespread, repeated, and consistent.

       31.     Defendant’s conduct was willful and in bad faith and has caused significant

damages to Plaintiff and similarly situated individuals; and because wages remain unpaid,

damages continue.

                          COLLECTIVE ACTION ALLEGATIONS

       32.     Plaintiff, on behalf of himself and the Collective Class Members, re-alleges and

incorporate by reference the above paragraphs as if fully set forth herein.

       33.     Plaintiff brings this action on behalf of himself and all other similarly situated

individuals pursuant to the FLSA, 29 U.S.C. § 216(b). The proposed collective is defined as

follows:

       All hourly employees employed by Defendant who traveled to jobsites in which
       an overnight stay was required but for whom such travel time was neither paid nor
       counted as hours worked by Defendant for any workweek in which such travel
       time resulted in hours worked in excess of 40 in the same workweek at any time
       from three years prior to the filing of this Complaint through final disposition of
       this matter (“Collective Class Members”).

       34.     Plaintiff is similarly situated to the Collective Class Members and will prosecute

this action vigorously on their behalf.




                                                 5
     Case: 1:21-cv-00152-DRC Doc #: 1 Filed: 03/05/21 Page: 6 of 9 PAGEID #: 6




       35.     During the relevant time period, Plaintiff and the Collective Class Members were

required to spend time traveling away from their home communities to Defendant’s remote

jobsites during their normal work hours and stay overnight at these remote jobsites.

       36.     Pursuant to a companywide policy, Defendant failed to pay Plaintiff and the

Collective Class Members for the time they spent traveling during their normal work hours from

their home communities to remote jobsites in which an overnight stay was required. This policy

and practice resulted in Plaintiff and the Collective Class Members not being paid all of their

overtime compensation.

       37.     In addition, pursuant to a companywide policy, Defendant failed to count as hours

worked the time Plaintiff and the Collective Class Members spent traveling during normal

working hours from their home communities to remote jobsites in which an overnight stay was

required. This policy and practice resulted in Plaintiff and the Collective Class Members not

being paid all of their overtime compensation.

       38.     Defendant willfully engaged in a pattern of violating the FLSA, 29 U.S.C. § 201

et seq., as described in this Complaint and that included, but is not limited to, failing to pay

Plaintiff and the Collective Class Members proper compensation, including overtime

compensation, for their overnight travel time.

       39.     Defendant’s conduct constitutes a willful violation of the FLSA within the

meaning of 29 U.S.C. § 255(a).

       40.     Defendant is liable under the FLSA for failing to properly compensate Plaintiff

and the Collective Class Members and, as such, notice of this action should be sent to Collective

Class Members.




                                                 6
     Case: 1:21-cv-00152-DRC Doc #: 1 Filed: 03/05/21 Page: 7 of 9 PAGEID #: 7




      COUNT I - FAILURE TO PAY OVERTIME IN VIOLATION OF THE FLSA
              (On Behalf of Plaintiff and the Collective Class Members)

       41.      Plaintiff, on behalf of himself and the Collective Class Members, re-alleges and

incorporates by reference the above paragraphs as if fully set forth herein.

       42.      The FLSA at 29 U.S.C. § 207 requires employers to pay employees one and one-

half times the regular rate of pay for all hours worked in excess of 40 hours per workweek.

       43.      Pursuant to the FLSA, when an employee is required to travel away from his or

her home community to a place that requires an overnight stay, the travel time during the

employee’s normal working hours – on both working and non-working days – is compensable

and must be counted as hours worked. See 29 C.F.R. § 785.39.

       44.      As employees of Defendant, Plaintiff and the Collective Class Members traveled

hundreds of miles during their normal working hours from their home communities to

Defendants’ remote jobsites that required an overnight stay.

       45.      Pursuant to a companywide policy, Defendant did not pay Plaintiff and the

Collective Class Members for, or count as hours worked, the time they spent traveling during

their normal work hours to these remote jobsites where an overnight stay was required, even

when such travel resulted in a work week in excess of 40 hours. This policy and practice

violates the FLSA.

       46.      Defendant knew that it was required to pay Plaintiff and the Collective Class for

all hours worked over forty in any workweek, including hours spent traveling away from their

home communities during normal working hours to remote jobsites in which an overnight stay

was required.

       47.      In spite of such knowledge, Defendant willfully withheld and failed to pay the

overtime wages to which Plaintiff and the Collective Class Members are entitled.

                                                 7
     Case: 1:21-cv-00152-DRC Doc #: 1 Filed: 03/05/21 Page: 8 of 9 PAGEID #: 8




       48.     Defendant knew, or showed reckless disregard for the fact, that it failed to

compensate Plaintiff and the Collective Class Members proper overtime wages.

       49.     Defendant’s actions, policies, and practices described herein violate the FLSA’s

overtime pay provisions by regularly and repeatedly failing to compensate Plaintiff and the

Collective Class Members at the required overtime rate for all overtime hours worked, and by

systematically failing to maintain records of hours worked.

       50.     As the direct and proximate result of Defendant’s unlawful conduct, Plaintiff and

the Collective Class Members have suffered and will continue to suffer a loss of income and

other damages. Plaintiff and the Collective Class Members seek damages in the amount of their

unpaid overtime wages, liquidated damages, interest, reasonable attorneys’ fees and costs

pursuant to 29 U.S.C. §§ 216(b) and 255(a), and such other legal and equitable relief as the Court

deems just and proper.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and all similarly situated members of the

Collective Class, respectfully requests that this Court grant the following relief:

       a.      Certification of this action as a collective action under the FLSA and
               prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all members
               of the FLSA Collective;

       b.      Judgment against Defendant for violation of the FLSA;

       c.      Judgment that Defendant violated the FLSA willfully and in bad faith;

       d.      Judgment against Defendant in an amount equal to Plaintiff’s and the
               FLSA Collective’s unpaid wages, including overtime wages, at a rate of
               one and one-half their regular rates of pay, and an equal amount of
               liquidated damages;

       e.      Reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §216;



                                                  8
Case: 1:21-cv-00152-DRC Doc #: 1 Filed: 03/05/21 Page: 9 of 9 PAGEID #: 9




 f.     Pre- and/or post judgment interest; and,

 g.     Such further relief as the Court deems just and equitable.


                                        Respectfully submitted,
                                        NILGES DRAHER LLC


                                        /s/ Shannon M. Draher
                                        Shannon M. Draher (0074304)
                                        Hans A. Nilges (0076017)
                                        7266 Portage Street, NW, Suite D
                                        Massillon, Ohio 44646
                                        Telephone:    (330) 470-4428
                                        Fax:          (330) 754-1430
                                        Email:        hans@ohlaborlaw.com
                                                      sdraher@ohlaborlaw.com

                                        Jeffrey J. Moyle (0084854)
                                        1360 E. 9th Street, Suite 808
                                        Cleveland, OH 44114
                                        Telephone:     (216) 230-2955
                                        Fax:           (330) 754-1430
                                        Email:         jmoyle@ohlaborlaw.com

                                        Counsel for Plaintiff




                        DEMAND FOR TRIAL BY JURY

 Plaintiff demands a trial by jury as to all questions of fact raised by the Complaint.



                                        /s/ Shannon M. Draher
                                        Shannon M. Draher
                                        Counsel for Plaintiff




                                           9
